DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
For the purpose of compact prosecution, applicant was contacted and presented with proposed claim amendments to place the application in condition for allowance. However, applicant did not agree with such amendments. See attached Interview Summary for details.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “a user” in line 5 needs to be changed to “the user”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the phrase “speed control” in line 4 needs to be changed to “the speed-based control”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the phrase “phase control” in line 4 needs to be changed to “the phase-based control”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the phrase “a difference” in line 2 needs to be changed to “the difference”, and “a target phase and a .  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the phrase “a difference” in line 3 needs to be changed to “the difference”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the phrase “a music beat” in line 10 needs to be changed to “the music beat”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the phrase “speed-based” in lines 4 and 8 needs to be changed to “the speed-based”, “target phase” in line 6 needs to be changed to “a target phase”, “phase-based control” in lines 7 and 9 needs to be changed to “the phase-based control”, and “speed error and phase error” in line 10 needs to be changed to “the speed error and the phase error”.  Appropriate corrections are required.
Claim 14 is objected to because of the following informalities:  the phrase “phase-based” in line 7 needs to be changed to “the phase-based” and “phase control” in line 9 needs to be changed to “the phase-based control”.  Appropriate corrections are required.
Claim 15 is objected to because of the following informalities:  the phrase “a user” in line 5 needs to be changed to “the user”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the phrase “phase error” in line 2 needs to be changed to “the phase error”.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  the phrase “the input member” in line 2 needs to be changed to “the movable input member”, “speed control” in lines 4 and 6 needs to be changed to “the speed-based control” and “phase control” in lines 4 and 6 needs to be changed to “the phase-based control”.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since claim 14 recites: “the controller is configured to…utilize the speed error as an input for constant speed control…the controller is configured to implement only constant speed control or phase control”, and it is not clear whether “constant speed control” is referring to the “speed-based control” or is another control separate from the “speed-based control”, since constant speed control has not been recited in claim 1, to which claim 14 depends on. Further clarification and appropriate corrections are respectfully requested. 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since claim 20 recites: “while, the input member is moving, repeatedly determining if predefined phase control criteria are satisfied…switching from speed control to phase control when the predefined phase control criteria changes from not being satisfied to being satisfied…switching from phase control to speed control when the predefined phase control criteria changes from being satisfied to not being satisfied”, and it is not clear what the metes and bounds of the predefined phase control criteria are. It appears, however, from the specification (i.e. ¶ [0037], ¶ [0043]) that the predefined phase control criteria comprises the measured speed falling within a range of a target speed. As such, applicant is suggested to 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 recites: “the controller is configured to control the resistance force utilizing a difference between a target phase and a measured phase”, while claim 1 and 4 to which claim 7 indirectly depend on, recite: “wherein the controller is configured to control the resistance force…utilizing speed-based control and phase-based control” (in claim 1), and “the controller is configured to determine a phase error comprising a difference between target phase and a measured phase, and to utilize the phase error as an input for phase control” (in claim 4), respectively. As such, according to claim 4, a difference between a target phase and a measured phase (as the phase error) is utilized as an input for phase control, which [the phase control] is utilized by the controller to control the resistance force (according to claim 1). As a result, the limitation of claim 7 is not further limiting the subject matter of claims 1 and 4. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radow et al. (US 7,833,135 B2).
Regarding claim 1, Radow discloses an exercise system comprising: a movable input member (2 with 3) that is configured to move while a force is applied to the movable input member by a user (col. 6 line 65); a brake (11 with gears (for gear rollout)) configured to generate a resistance force that tends to resist movement of the movable input member when the user applies force to the movable input member (col. 6 lines 63-65, col. 28 lines 14-61, claims 1 and 7); a controller operably connected to the brake, wherein the controller is configured to control the resistance force to synchronize The controller may be configured to automatically adjust the gear rollout according to a variety of different control schemes. For example, if a continuously variable gear rollout is utilized, a rider may select an optimum or desired RPM utilizing an input knob, button, or the like, and the controller will ensure automatic changes to the gear rollout continuously or in very small discreet increments to sustain the selected RPM. Such a selected RPM may be constant or variable, and RPM variations may be governed by a variety of means including, for example, the beat of music played during group or class rides. The RPM control feature may include automatic detection of a music beat, and the controller automatically selects an RPM equivalent to the number of music beats per minute”, col. 29 line 58 – col. 30 line 12 recites: “Another approach is a "sinusoidal" control scheme wherein RPM and/or cadence are controlled relative to desired pedal positions (e.g., six o'clock, five o'clock, etc.) and matching the amplitude characteristics of predetermined sinusoidal-type waves. If synchronization of the RPM and/or cadence to a music beat and/or other is important, the controller can be configured to achieve predetermined crank arm/pedal positions at predetermined points in time. For example, preselected pedal positions such as 5 o'clock or 6 o'clock, etc. could be synchronized with to the beat of music. The versatility of this approach is virtually unlimited in terms of the sinusoidal characteristics which may be achieved. Specifically, according to one aspect of the present invention, the stationary bike may include a DC motor that provides for powered assist to compensate for frictional effects of the actual device 1 to accurately simulate an actual bicycle. If a powered assist is utilized, the force required from a user at, for example, the top dead center and bottom dead centers of a pedal can be reduced to zero (or less). If powered assist is utilized, the sinusoidal method can ensure that the pedals are always synchronized with music, or other cadence control criteria”. The controller can automatically adjust gear rollout according to a variety of control schemes. For instance, the controller can ensure automatic changes to the gear rollout (as part of the resistance force) to sustain a selected RPM (speed-based control), whereby the selected RPM can be an RPM, selected automatically by the controller, equivalent to the number of music beats per minute. In order to synchronize the RPM to a music beat, the controller can be configured to achieve predetermined pedal positions at predetermined points in time (phase-based control). For example, the preselected pedal positions such as 5 o’clock or 6 o’clock, etc. could be synchronized with to the beat of music. The selected RPM is considered to be predefined criteria). 

Regarding claim 19, Radow discloses a method of controlling an exercise device to synchronize movement of an input member of the exercise device to music, the method comprising: utilizing a music beat to determine at least one of a target phase and a target speed (col. 28 lines 42-44); utilizing phase-based control and a speed-based control to control a resistance force (force applied via 11 and gears (for gear rollout)) of a movable member (2 with 3) of the exercise device while a force is applied to the movable input member by a user (col. 15 lines 12-25, col. 28 lines 14-61, col. 29 line 58 – col. 30 line 33, claim 1, claim 7, col. 28 line 31-44 recites: “The controller may be configured to automatically adjust the gear rollout according to a variety of different control schemes. For example, if a continuously variable gear rollout is utilized, a rider may select an optimum or desired RPM utilizing an input knob, button, or the like, and the controller will ensure automatic changes to the gear rollout continuously or in very small discreet increments to sustain the selected RPM. Such a selected RPM may be constant or variable, and RPM variations may be governed by a variety of means including, for example, the beat of music played during group or class rides. The RPM control feature may include automatic detection of a music beat, and the controller automatically selects an RPM equivalent to the number of music beats per minute”, col. 29 line 58 – col. 30 line 12 Another approach is a "sinusoidal" control scheme wherein RPM and/or cadence are controlled relative to desired pedal positions (e.g., six o'clock, five o'clock, etc.) and matching the amplitude characteristics of predetermined sinusoidal-type waves. If synchronization of the RPM and/or cadence to a music beat and/or other is important, the controller can be configured to achieve predetermined crank arm/pedal positions at predetermined points in time. For example, preselected pedal positions such as 5 o'clock or 6 o'clock, etc. could be synchronized with to the beat of music. The versatility of this approach is virtually unlimited in terms of the sinusoidal characteristics which may be achieved. Specifically, according to one aspect of the present invention, the stationary bike may include a DC motor that provides for powered assist to compensate for frictional effects of the actual device 1 to accurately simulate an actual bicycle. If a powered assist is utilized, the force required from a user at, for example, the top dead center and bottom dead centers of a pedal can be reduced to zero (or less). If powered assist is utilized, the sinusoidal method can ensure that the pedals are always synchronized with music, or other cadence control criteria”. The controller can automatically adjust gear rollout according to a variety of control schemes. For instance, the controller can ensure automatic changes to the gear rollout (as part of the resistance force) to sustain a selected RPM (speed-based control), .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Radow et al. (US 7,833,135 B2) (as applied to claim 1 above).
Although, Radow does not specifically recite utilizing a speed error (a difference between a target speed and a measured speed) as input for speed-based control Radow still teaches utilizing speed error as control inputs in other embodiments. 
Regarding claim 3, Radow teaches wherein: the controller is configured to determine a speed error comprising a difference between a target speed and a measured speed, and to utilize the speed error as a control input (col. 11 line 66 – col. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Radow’s embodiment in which the resistance force is controlled to synchronize the movement of the movable input member with the music beat, such that a speed error is utilized as input for speed-based control in order to achieve a more precise and seamless synchronization of the movement of the movable input member with the music beat and therefore motivate the user to exercise.  

Allowable Subject Matter
Claims 15-18 are allowed upon overcoming the objections set forth above.
Claims 4-6 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon overcoming the objections set forth above.
Claims 7-8, 14 and 20 would be allowable if rewritten to overcome the objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph (claims 8, 14 and 20), and the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph (claim 7) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for a list of pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SJA/           Examiner, Art Unit 3784                                                                                                                                                                                             
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784